DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber U.S. (2003/0183670).
In regards to claim 1. Barber discloses a setting tool (see at least paragraph 28) for driving fastening elements (31) into a substrate (33), comprising a holder (29) for holding a fastening element (31); a drive-in element (27) for transferring the fastening element held in the holder into the substrate (see at least paragraph 28 and 29) along a setting axis (vertical axis of driver 27); and, a drive (at least elements 23, 25, 27, 18, 17 and fig. 3) for driving the drive-in element toward the fastening element along the setting axis (see at least paragraph 32), wherein the drive comprises an electrical capacitor (17); a squirrel-cage rotor (see at least paragraph 32 piston portion 25a, the specification does not disclose or suggest that the squirrel-cage rotor actually rotates as such the squirrel-cage rotor is being interpreted as a conductive element arrange on the top of the piston as noted in fig. 1 of the instant application element 90 is identified as the rotor but appears to be the piston of the drive device as such the interpretation is equivalent to the disclosed invention) arranged on the drive-in element; and, an excitation coil (18), wherein current flows through the electrical capacitor during discharge of the capacitor and the excitation coil generates a magnetic field that accelerates the drive-in element toward the fastening element (see at least paragraph 32), wherein the setting tool further comprises a soft-magnetic frame (the portion described in paragraph 33 surrounding the coil 18), in which the excitation coil is embedded (see at least paragraph 33 and fig. 1 and 4); and, a supporting structure (54), wherein, at least during the discharge of the capacitor, the supporting structure exerts on the soft-magnetic frame a pretensioning force that is directed radially inward with respect to the setting axis (as noted in paragraph 36-41 one method of pretensioning involves the process of molding or bringing together the supporting structure and the coil, the process of molding or forming together qualifies as pretensioning by the instant application, as such the prior art teaches a coil 18 and magnetic frame are molded in a supporting structure 54 as such the supporting structure would exert a pretensioning force on the magnetic frame causing the frame to remain in place).
In regards to claim 2, Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein the supporting structure exerts a pretensioning force on the soft-magnetic frame from all sides within a plane perpendicular to the setting axis (since the coil and frame are embedded within a recess of the structure 54, the structure 54 when viewed in at least figs. 1 and 4 would exert a force along the plane perpendicular to the setting axis the plane would bisect elements 54, 18 and 50 as illustrated in fig. 4 and would be similar in the embodiment of fig. 1).
In regards to claim 3, Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein the supporting structure exerts a pretensioning force on the soft-magnetic frame in a direction of the setting axis (since the supporting structure is above the coil and magnetic frame combo 18 the magnetic frame would be pretensioned to remain in contact with the frame 54 this pretension would be in the vertical direction or along the setting axis).
In regards to claim 4, Barber discloses The setting tool as claimed in claim 1, Barber discloses wherein the supporting structure substantially encloses the soft-magnetic frame (illustrated in at least fig. 4).
In regards to claim 6, Barber discloses The setting tool as claimed in claim 1, , Barber discloses wherein the supporting structure is molded onto the soft-magnetic frame (see at least paragraph 33).
In regards to claim 7, Barber discloses The setting tool as claimed in claim 1, , Barber further discloses wherein the soft-magnetic frame has a lateral surface facing radially outward with respect to the setting axis and the supporting structure has a supporting surface facing radially inward with respect to the setting axis, which lies flat against the lateral surface, the pretensioning force being transferred from the supporting surface onto the lateral surface (this is illustrated in at least fig. 4 while 18 lies within a recess of 54 as such the contact between the two vertical wall of the coil frame combo 18 and the structure 54 would provide this pretensioning force as described this force would act radially on the outside of the coil and frame combo 18).
In regards to claim 13, Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein a material of the supporting structure comprises a metal or an alloy (see at least paragraph 33).
In regards to claim 14, Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein a material of the supporting structure comprises ceramic (see at least paragraph 33).
In regards to claim 15, Barber discloses The setting tool as claimed in claim 1 Barber further discloses wherein a material of the supporting structure comprises a plastic (see at least paragraph 33).
In regards to claim 16, Barber discloses The setting tool of claim 1, Barber further discloses comprising a hand-held setting tool (see at least fig. 1).
Allowable Subject Matter
Claims 5, 8-12, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731          

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731